FILED
                            NOT FOR PUBLICATION
                                                                             MAY 28 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JAGDEEP SINGH GILL,                              No.    15-72600

              Petitioner,                        Agency No. A205-082-824

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 17, 2019**
                                Seattle, Washington

Before: HAWKINS and W. FLETCHER, Circuit Judges, and BURY,*** District
Judge.

      Jagdeep Singh Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David C. Bury, United States District Judge for the
District of Arizona, sitting by designation.
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

      “Where, as here, the BIA agrees with and incorporates specific findings of

the [Immigration Judge (“IJ”)] while adding its own reasoning, we review both

decisions.” Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). Factual

findings underlying the denial of an asylum, withholding, or CAT claim, including

findings regarding an applicant’s credibility, are reviewed for substantial evidence.

Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). “Under the substantial evidence

standard, the court upholds the BIA’s determination unless the evidence in the

record compels a contrary conclusion.” Cole v. Holder, 659 F.3d 762, 770 (9th

Cir. 2011) (quoting Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007)).

      The BIA’s adverse credibility determination here was supported by

substantial evidence. The REAL ID Act, which governs claims filed after May 11,

2005, provides the standard for assessing an applicant’s credibility. 8 U.S.C.

§ 1158(b)(1)(B)(iii). “For each factor forming the basis of an adverse credibility

determination, the [agency] should refer to specific instances in the record that

support a conclusion that the factor undermines credibility.” Shrestha v. Holder,

590 F.3d 1034, 1044 (9th Cir. 2010).




                                          2
       The BIA relied on two grounds to uphold the IJ’s adverse credibility

determination. First, the BIA noted that Singh Gill omitted mention of telephone

threats from police until he was prompted on cross-examination to explain a

supporting affidavit. Second, the BIA pointed to two versions of the affidavit from

Singh Gill’s father and concluded that the contents and notary stamps on the letters

raised concerns about the documents’ authenticity. We are not compelled to

conclude that either ground was unfounded.

       The IJ gave Singh Gill an opportunity to address both concerns and rejected

his explanations. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“If the

IJ reasonably rejects the alien’s explanation, . . . or if the alien fails to provide a

plausible explanation, the IJ may properly rely on the inconsistency as support for

an adverse credibility determination.”). We are not compelled to conclude that the

IJ acted unreasonably in rejecting Singh Gill’s explanations.

       In the absence of credible testimony, Singh Gill would need to prove a well-

founded fear of persecution based on his documentary evidence alone. The BIA’s

determination that Singh Gill’s supporting affidavits could be afforded “minimal

weight” was supported by substantial evidence in light of the BIA’s concerns about

the affidavits’ authenticity. The remaining documentary evidence does not show

either that Singh Gill suffered past persecution or that his fear of future persecution


                                             3
was objectively reasonable. The BIA’s denial of asylum and withholding of

removal is supported by substantial evidence.

      Similarly, absent credible testimony, Singh Gill was unable to show

eligibility for CAT relief. “[A] CAT applicant may satisfy his burden with

evidence of country conditions alone.” Aguilar-Ramos v. Holder, 594 F.3d 701,

705 (9th Cir. 2010). Though the country conditions documents here show

mistreatment of certain high-profile Sikh activists, they do not show such

widespread mistreatment and impunity as to compel an inference that Singh Gill is

“more likely than not” to be tortured in India on the basis of either his political or

religious affiliation. 8 C.F.R. § 1208.16(c)(2). The BIA’s denial of CAT relief is

supported by substantial evidence.

      PETITION DENIED.




                                            4